Citation Nr: 0323196	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-13 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel






INTRODUCTION

The appellant is a veteran who had recognized active service 
from November 1942 to March 1946.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from October 
1999 and January 2002 rating decisions by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, the 
Republic of the Philippines.  The veteran testified at a 
hearing before a decision review officer at the Manila RO in 
November 2002.  A transcript of the hearing is of record.


FINDING OF FACT

The veteran's arthritis was not manifested in service, was 
not manifested to a degree of 10 percent or more within one 
year of service, and is not shown by any competent evidence 
to be related to service.


CONCLUSION OF LAW

Service connection for arthritis is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  

VA has fully complied with the mandates of the VCAA.  While 
the claim was initially denied as not well grounded, the RO 
subsequently (in January 2002) considered the issue on the 
merits.  The appellant was provided a copy of the decision 
denying his claim for service connection.  By an October 2001 
letter regarding the VCAA, the June 2002 Statement of the 
Case (SOC) and a December 2002 Supplemental SOC, he was 
advised of the controlling law and regulations, of what 
evidence was of record, and of what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, 
the VCAA letter advised him of the changes in duty to assist 
resulting from the VCAA, and specifically advised him of his 
and VA's responsibilities in development of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record includes service personnel records, private 
medical reports, and statements from the veteran.  There is 
no indication that any available pertinent records remain 
outstanding.  As the veteran's service processing out 
affidavit lists no complaints of or treatment for arthritis 
and there are no records of or allegations of treatment 
received for arthritis for more than twenty-five years after 
the veteran left active duty, an examination is not 
indicated.  All notice and duty to assist requirements are 
met.

Factual Background

An Affidavit for Philippine Army Personnel dated March 6, 
1946, reports "none" in the section for listing any wounds 
or illnesses incurred during active duty service.  

Private X-ray report interpretations from 1972 show the 
veteran's knees had minimal hypertrophic osteoarthritis.  A 
2001 medical certificate from Dr. C.E. listed a diagnosis of 
degenerative osteoarthritis of the hands and knees.  

During the November 2002 hearing at the Manila RO, the 
veteran stated that he recalled being treated by several 
physicians in service, but no medication was provided and no 
records were available.  He explained that he could not 
provide medical records because the physicians who treated 
him could not be located or were deceased.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, such as arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court of Appeals for Veterans Claims has held that where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service medical records are negative for 
complaints of or treatment for arthritis.  While he claims 
that he was treated for such disease in service, he also 
acknowledges that records of such treatment are not 
available.  And while arthritis is a disease for which 
service connection may be presumed if it is manifested to a 
degree of 10 percent or more within the first post-service 
year, here, the first diagnosis of arthritis record is in 
1972, some twenty-six years after the veteran's discharge 
from active duty, when minimal arthritis was noted.  
Moreover, there is no competent (medical) evidence relating 
the veteran's current arthritis to service.  As a layperson, 
he is not competent to establish by his own account that 
arthritis was present in service or in the first postservice 
year, or that his current arthritis is service related.  

The preponderance of the evidence is against the veteran's 
claim.  Accordingly, it must be denied.  


ORDER

Service connection for arthritis is denied.  



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

